Title: From John Adams to Susanna Boylston Adams Clark Treadway, 8 July 1822
From: Adams, John
To: Treadway, Susanna Boylston Adams Clark



my dear grand daughter
Montezillo July 8th. 1822.

If I could write I should sooner, have answered your letter of the 10th  June. I am very much pleased with all your letters, they discover an attentive observation and proper reflection. you have great opportunities to see the fashionable World and I hope you will not be too much fascinated with its delights and Charmes, Moral and intellectual beauties are the only ones that never fade; pleasures that never pall.” You must teach Susan Latin, & Greek, & French. Miss Anna Thaxter passed a few days with us, and read to me largely in Browns Lectures which abounds with latin and some greek quotations, & she read the Latin fluently, & correctly, and all with great propriety— notwithstanding the opposition of your Sister, I hope you will come to us in the fall, I shall want you next winter—and I shall make you write for me, and read to me.
I long to see little Susan frolick & Gambol with Joseph as I used to do
I have given an hundred thousand tones of Quincy Granite, or by what ever other name the naturalists designate, our Quincy Rocks; To the Town of Quincy, to contribute a little to the support of a Greek, and Latin School; and they have called a Town Meeting this day, to determine whether they will accept it. If they do not, I am determined to give it to some one else who will—
I have just been answering a pritty letter from Caroline E De Wint, who is a very smart Girl,  and when Susan  will answer me write me a letter, I will answer that, and kiss her for it, when she comes home—
We have had Charlotte Maria Bailey here, & Mary Harrad, and several other pritty little Girls, I could have wished, Susan to have been acquainted with, indeed there are several young Ladies at Miss Marstons School, to whom I could wish her to be introduced to. Love to I hope your Brother & Sister will come home with you, I want very much to see theme once more, with as many of their Children as they can bring If your Mothers health will admit of the Journey, I shall be very glad to see her and give my Respectful regards to Mr Johnsons Father and Mother—Love to Brother & Sister, Mother; and Children and my love to Corneila, I hope to see her too— from tell Mr Johnson that I hope he finds the divine science delightful and the practice profitable
I am your affectionate Grand father
John Adams